Title: To John Adams from John Quincy Adams, 21 July 1811
From: Adams, John Quincy
To: Adams, John



N. 6.
My Dear Sir.
St: Petersburg 21 July 1811.

American vessels are now pouring upon us in floods—I wrote you less than a month since that there had then arrived at Cronstadt forty since the opening of the year’s Navigation; and already the number exceeds ninety, besides as many more at Archangel and the other Russian Ports—They have already glutted the markets untill they are forced to disgorge; but I hear that they are still coming by the hundred—I am sorry for the adventurers—They will almost universally make ruinous voyages.
To us however they furnish the advantage of bringing numbers of our Countrymen, bearers of news and newspapers from the United States; and occasionally, though very rarely a letter from some one of our friends. Yesterday morning for instance, Captain Boit of the Cordelia, called upon me, and delivered me your favour of 23. April dated from the “Head Quarters of the Lieutenant Governor”—I had already received, ten days ago your letter of 10. April, which was intended to have been sent by the same opportunity, but which was brought by a Captain Peart—In both these letters you manifest anew the wish for our return; and in one of them repeat the desire that I should accept the Judicial Office to which I had been appointed.
On this subject my determination was founded upon Circumstances which could not be known to you, at the time when your letters were written—I hope they will be sufficient in my your mind for my justification—With regard to my acceptance of the office it is now too late for repentance; nearly two months since I declined it—I have not changed my feelings or my opinions—But in your letter of 10. April, there seems a suggestion that the state of things in America has increased your idea of the urgency that I should accept the proffered seat upon the Bench—In a former letter you had intimated that a refusal of the Office would be imputed to unbridled Ambition.—
I suppose there are who would impute it to unbridled Ambition, whether I had or had not consented to be adjudicated—Because there are who have long since settled it in their own minds that I am ambitious; and that as you observe with reference to another person, all Ambition is boundless—When the mind is predisposed to a certain conclusion in matters of opinion, the facts most irreconcileable with each other, serve equally well for premises—For instance, if from my refusal of one of the most distinguished Offices in the Union, the inference must be drawn that my motive was unbridled Ambition, what would have been the inference from my acceptance of it?—Do you think it would have established me a reputation for meekness and humility?—I never was afraid of the reproach of being ambitious.—But I have many many times felt an obligation of duty to sacrifice the sentiment of Ambition, to my family or my friends; and still oftener have I been irresistibly impelled to sacrifice it, merely to tranquility, not to say to the love of ease
When I came to Russia, my motive doubtless in the opinion of many was Ambition—But there were not wanting persons who thought I was sent here for the express purpose of putting me out of the way—More than one of my friends wrote, and spoke to me of it, as of an exile, and it was certainly not a voyage, which I considered calculated to promote ambitious views—I knew that it was not agreeable to you, and that Circumstance alone was enough to take away all pleasure from it—I knew equally well that it was going straight away from the high road of Ambition, and so far as related to political prospects, retiring into obscurity.—My real motive was perfectly simple—The Constitutional Organ of my Country had assigned this to me as my proper Post—I saw no reason sufficient to induce me to refuse it.
The same Constitutional Organ has now seen fit to call me home, and to put me as one of my friends writes me, upon a high shelf—How does it appear to you?—You welcome it as the means to procure my return, and because it would remove me from the tourbillon of politics—But yet you specially wish me to accept; because parties are splitting up; because one Secretary is out and another in—Because the Governor & Senate of Massachusetts are Republican—Because all was uncertainty from Europe; and a special Session of Congress was expected—
In this State of Things, had I accepted, and returned home, do you think that a seat upon the Bench would have removed me from the tourbillon of politics?—do you think it would have been a shelter from the “wind of this commotion.”?—I will candidly confess to you that I have no such idea—If my own Passions would allow me to stand aloof from all Politics, as much as every Judge ought to, the Passions of others would involve me in them—If my heart is sufficiently impartial towards all my Countrymen, to make me a proper umpire in their controversies, their hearts are not impartial enough to me, to make them fit to be judged by me—is this the phantom of my Imagination?—I will not give you a dissertation for what you will understand by a hint—My aversion to a Judicial Office rests chiefly upon this settled opinion—The opinion, upon all my experience—all my self-observation—all my observation of others in their relations to me.
I have other objections against holding a judicial office, with which I need not trouble the public, and which I should have desired to keep exclusively within my own breast—How shall I disclose them to you, after acknowledging my apprehension that you will disapprove the opinions in which they originate?—Pressed as I am by your advice so earnestly and so repeatedly urged, I must however disclose them, and leave the estimate of their weight to your indulgence—Let me say then that I am deeply dissatisfied with the what is called the Administration of Justice, both in our State and Federal Courts—That by the principles of their organization and proceedures, they appear to me in the majority of cases to produce by inevitable necessity, within the sacrifice of substantial Justice, either to mere forms, or to general rules.—I entertain some very heretical opinions upon the merits of that Common Law, so idolized by all the English Common Lawyers, and by all the Parrots who repeat their words in America—These opinions have not been adopted hastily or without Consideration—They are deeply rooted in my mind, and could not easily be eradicated—In the Report to the Senate, in the case of John Smith, and in one or two passages of my Lectures, I have given a mere glimpse at some of them—One of my motives for doing it was to feel the public pulse with regard to certain principles—The storm of Passion in the Senate, and the clamour throughout the Nation excited by those very passages of the Report, as well as the enthusiastic approbation of the same passages, by another party, both in the Senate and among the People induced me to be extremely cautious in future, how I mingled such edged tools as these in the political controversies of the times—I have not weight and influence enough in my Country, to bring it over to my opinions, and I have too much Independence of Spirit to renounce them myself.—In any other than a Judicial station I have no call to discuss them—There, a sense of duty would often compel me to bring them out, and if I did, you may be assured, that neither my life nor the good People of America would be tranquilized by it—
26. July 1811.
I have been obliged to change my usual place of abode, in St: Petersburg—the house in which I resided, and of which I had a lease to the 13th: of next June having been sold, and the lease of course annulled—I was fortunate enough to find a comfortable and beautifully situated house, on an island, within the bounds of the City, but really a Country Seat, on the Banks of the Novka—It had been some months empty for want of a tenant, and being suitable for habitation only during the Summer Months, its owner was glad to let us have it at a moderate rent—We took it for four months, of which one is nearly past, and at the end of which we must again seek for Winter lodgings.
I received last Evening your favour of April 28—N. 10. brought by the Hugh Johnston, Captain Johnson, which renews the injunction upon me to accept the appointment which I have refused—I can add nothing to what I have already written you upon this subject.—If I could recall my answer to the President, declining the office, it must have been by asking that he should keep it vacant for me another year, after it has been to the great injury of the public already been kept so one twelvemonth—My wife is now in hourly expectation of being confined—It would be impossible within two Months after her Confinement to embark for such a Voyage, and with such a family—It would not be impossible, with an infant of two Months old, and a mother nursing it, of such a Constitution as my wife’s to undertake a Voyage in October, over the gulph of Finland, the Baltic, the North-Sea, and the Atlantic Ocean, but I certainly would not undertake it, unless some great and important public interest, could justify me in staking the lives of my wife and child upon such a voyage—I am not sensible of any such public interest; and it is still my intention to pass the Winter here—I shall have the inclination, and with the blessing of Heaven hope there will be no insuperable impediment to my return next Summer—but not to be a Judge—not to usurp the place which ought to be held by Judge Davis—
We have very lately received the account of the action between the Frigate President, and the Little Belt.—The English ministerial papers assert that the first shot was fired from our Frigate—I hope this is not true—But affairs appear to be rapidly coming to the last extremities between the United States and England—A War appears to be inevitable, and I lament it with the deepest affliction of heart, and the most painful anticipation of consequences—It is at home that an English War will bring on our heaviest trial, as I presume one of its early effects will be a struggle for the division of the States, which has been so long in contemplation and preparation by the New England federalists.—Our Commerce too will suffer most severely by the War, though it will continue to be carried on to a considerable extent, by contraband or by licences—
It is upon the fate of the War in Spain that the fate of the world is suspended—So says the Emperor Napoleon, and so speak the actions of the British Government—We are now in expectation of the news of a Battle—But why should I say this to you, when if such a Battle has been fought you will hear of its issue nearly as soon as we shall—I could tell you indeed of a Battle in Turkey, between General Kutuzoff and the Grand Vizir—Last Sunday I attended the Te Deum to celebrate the Victory of the Russians—But the Russians have something now upon their hands more serious than a Turkish War—Digito compesce labellum.—The year 1811 is passing in Peace—Your’s in duty
A.